Reversed and Remanded and Majority and Concurring Opinions filed
January 28, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00120-CV

    MEMORIAL HERMANN HOSPITAL SYSTEM D/B/A MEMORIAL
         HERMANN SOUTHWEST HOSPITAL, Appellant
                                         V.

                          SYLVIA GALVAN, Appellee

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-52629

                     MAJORITY OPINION
      The main issue in this appeal is whether a non-patient slip-and-fall claim
against a hospital is a health care liability claim under the Texas Medical Liability
Act. The appellant, a hospital, asserts it is. The appellee, a person allegedly
injured while visiting a hospital patient, asserts it is not. When no expert report
was timely served, the hospital moved the trial court to dismiss the claim with
prejudice and to award the hospital reasonable attorney’s fees and court costs. On
interlocutory appeal from the trial court’s denial of this motion, we hold that, under
binding precedent from the Supreme Court of Texas and from this court, the
plaintiff’s silp-and-fall claim is a health care liability claim. Therefore, we reverse
and remand with instructions that the trial court dismiss the claim with prejudice
and award the hospital reasonable attorney’s fees and court costs.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       According to her petition, appellee/plaintiff Sylvia Galvan sustained
personal injuries as a result of a fall that occurred in a hallway at Memorial
Hermann Southwest Hospital. Galvan alleges that, while visiting a relative who
was a patient at the hospital, she slipped and fell on water in a hospital hallway.
According to Galvan, the water was coming from a men’s restroom. Galvan, who
claims to have sustained injuries as a result of her slip and fall, filed suit against
appellant/defendant Memorial Hermann Hospital System d/b/a Memorial Hermann
Southwest Hospital (hereinafter the “Hospital”) asserting a slip-and-fall negligence
claim against it as owner of the premises where the slip and fall occurred. In its
original answer, the Hospital invoked the protections of subchapter G of chapter 74
of the Texas Civil Practice and Remedies Code, which applies to health care
liability claims. Galvan did not serve any document on the Hospital to satisfy the
expert-report requirements of Texas Civil Practice and Remedies Code section
74.351.1

       The Hospital then filed a motion to dismiss under section 74.351(b),
asserting that Galvan’s claim is a health care liability claim, and that she failed to
timely serve any export report in an attempt to comply with section 74.351(a).
Therefore, the Hospital asked the trial court to dismiss Galvan’s claim with

1
  Unless otherwise specified, all statutory references in this opinion are to the Texas Civil
Practice and Remedies Code.

                                             2
prejudice and to award the hospital reasonable attorney’s fees and court costs, as
provided under section 74.351(b).

       In response, Galvan pointed out that at the time of the occurrence made the
basis of her claim, she was not a patient of the Hospital or on its premises seeking
to become a patient; rather, she was visiting a relative who was a hospital patient.
Galvan argued that she was not required to file an expert report under section
74.351(a) because her slip-and-fall claim is not a heath care liability claim. In the
alternative, Galvan argued that, even if she is asserting a heath care liability claim,
Chapter 74 should be interpreted so as not to impose any obligation on her to file
an expert report under section 74.351(a).

       The trial court denied the Hospital’s motion to dismiss, and the Hospital
timely perfected this interlocutory appeal from the trial court’s order.2

                                II. ISSUES AND ANALYSIS

       In its first issue, the Hospital asserts that the trial court erred by denying its
motion to dismiss because Galvan is asserting a heath care liability claim and she
failed to timely serve an expert report as required by section 74.351(a). In its
second issue, the Hospital asserts that every claimant asserting a heath care liability
claim must serve an expert report under section 74.351(a) and that the trial court
erred to the extent it held that Galvan need not serve an export report even if her
claim is a heath care liability claim. Under its third issue, the Hospital asserts that
the trial court erred by failing to award the Hospital reasonable attorney’s fees and
court costs.

       Generally, we review a trial court’s order granting or denying a section

2
  We have appellate jurisdiction over this interlocutory appeal under section 51.014(a)(9). See
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(9) (West 2014); Badiga v. Lopez, 274 S.W.3d
681, 684–85 (Tex. 2009).

                                              3
74.351(b) motion under an abuse-of-discretion standard.            See Stockton v.
Offenbach, 336 S.W.3d 610, 615 (Tex. 2011); Wasserman v. Gugel, No. 14-09-
00450-CV, 2010 WL 1992622, at *2 (Tex. App.—Houston [14th Dist.] May 20,
2010, pet. denied) (mem. op.). But, when the issue presented requires statutory
interpretation or a determination of whether Chapter 74 applies to a claim, that is a
question of law to which we apply a de novo standard of review. See Stockton,
336 S.W.3d at 615; Wasserman, 2010 WL 1992622, at *2.

A.    Is the plaintiff asserting a health care liability claim?

      To be subject to section 74.351, a claim must be a health care liability claim.
Tex. Civ. Prac. & Rem. Code Ann. § 74.351(a) (West 2014). This term has the
following statutory definition:

      “Health care liability claim” means a cause of action against a health
      care provider or physician for treatment, lack of treatment, or other
      claimed departure from accepted standards of medical care, or health
      care, or safety or professional or administrative services directly
      related to health care, which proximately results in injury to or death
      of a claimant, whether the claimant’s claim or cause of action sounds
      in tort or contract.
Id. § 74.001(a)(13) (West 2014).

      There are three basic elements of a health care liability claim: (1) a physician
or health care provider must be a defendant; (2) the claim or claims at issue must
concern treatment, lack of treatment, or a departure from accepted standards of
medical care, or health care, or safety or professional or administrative services
directly related to health care; and (3) the defendant’s act or omission of which the
claimant complains allegedly must have been the proximate cause of injury to the
claimant. See Psychiatric Solutions, Inc. v. Palit, No. 12-0388, —S.W.3d—,—,
2013 WL 4493118, at *2 (Tex. Aug. 23, 2013). The Hospital is the defendant and


                                          4
a health care provider. See id. § 74.001(a)(11), (12). Galvan alleges that the
Hospital’s acts or omissions proximately caused her injury. Thus, only the second
element is at issue. Furthermore, the Hospital does not contend that Galvan’s
claim concerns treatment, lack of treatment, or a departure from accepted standards
of medical care, or health care, or professional or administrative services directly
related to health care. Rather, the Hospital asserts that, under the Supreme Court
of Texas’s opinion in Texas West Oaks Hospital, LP v. Williams, Galvan’s claim
concerns a departure from accepted safety standards and therefore is a health care
liability claim. See 371 S.W.3d 171, 183–86 (Tex. 2012). This issue is determined
by recent precedent from the Supreme Court of Texas and this court.

      In Appell v. Muguerza, this court held that, for a claim based on an alleged
departure from accepted safety standards to be a health care liability claim, the
safety standards had to be directly related to health care. See 329 S.W.3d 104,
113–15 (Tex. App.—Houston [14th Dist.] 2010, pet. denied), abrogated in part by,
Texas West Oaks Hosp., LP v. Williams, 371 S.W.3d 171, 183–86 (Tex. 2012).
Under this legal standard, Galvan’s slip-and-fall-claim would not be a health care
liability claim. See id.

      In the Williams case, the Supreme Court of Texas stated that the “heart” of
the determination of whether a negligence claim is a health care liability claim lies
in “the nature of the acts or omissions causing [the] claimants’ injuries and whether
the events are within the ambit of the legislated scope of [the Texas Medical
Liability Act].” Williams, 371 S.W.3d at 176. The Williams court recognized that
the Legislature intended the statutory predecessor to the Texas Medical Liability
Act to be broad and that the Legislature broadened that scope further in 2003, with
the promulgation of the Texas Medical Liability Act. See id. In Williams, the
health care provider argued that the plaintiff’s claims were health care liability

                                          5
claims for two independent reasons: (1) the plaintiff alleged a departure from
accepted standards of health care, and (2) the plaintiff alleged a departure from
accepted safety standards. See id. at 179–86.

      The Williams court determined that health care liability claims based on
alleged departures from accepted standards of health care or medical care must
involve a patient-physician relationship. See id. at 178, 181, 189. On the other
hand, the high court concluded that health care liability claims based on an alleged
departure from accepted safety standards need not involve a patient-physician
relationship, and the focus in determining whether claims fall under this part of the
statute is the gravamen of the claim against the health care provider. See id. The
Williams court first held that the negligence claims asserted by the plaintiff, a
health care provider at a mental health hospital, against his employer, a mental
health hospital, were health care liability claims because the plaintiff alleged
departures from accepted standards of health care. See id. at 180–83.

      Even though it was not necessary to the determination of the case, the
Williams court then addressed whether the plaintiff’s negligence claims were
health care liability claims because the plaintiff alleged departures from accepted
safety standards. See id. at 183–86. The Williams court made these statements
deliberately, after mature consideration, and for future guidance in the conduct of
litigation. See Garza v. Slaughter, 331 S.W.3d 43, 48, n.4 (Tex. App.—Houston
[14th Dist.] 2010, no pet.) (stating that precedential judicial dicta, as opposed to
non-precedential obiter dicta, are statements by the high court made deliberately,
after mature consideration, and for guidance in the conduct of litigation). The
Williams court stated that one type of health care liability claim is a cause of action
based upon “‘claimed departure[s] from accepted standards of . . . safety . . . .’”
Williams, 371 S.W.3d at 183 (quoting Tex. Civ. Prac. & Rem. Code Ann.

                                          6
§74.001(a)(13)). Abrogating precedent from seven courts of appeals, including
this court’s decision in Appell, the high court instructed that the phrase “directly
related to health care” in the statute does not modify “claimed departure[s] from
accepted standards of . . . safety.” See id. at 183–86. The Williams court expressly
stated that a claim based upon alleged departures from accepted safety standards
need not be directly related to health care to be a health care liability claim. See id.
at 183–86.

      Though the Williams court did not expressly state that a claim based upon
alleged departures from accepted safety standards need not involve health care or
be indirectly related to health care, in its guidance, the high court indicated that
there were no such requirements. See id. Section 74.001, entitled “Definitions,”
does not contain any language requiring that a claim based upon alleged departures
from accepted safety standards involve health care or be indirectly related to health
care. See Tex. Civ. Prac. & Rem. Code Ann. § 74.001(a)(13). The Williams court
held that the phrase “directly related to health care” does not apply to “claimed
departure[s] from accepted standards of . . . safety.” See id. at 183–86. The high
court noted that, as to safety claims, the statute requires only that the claims be
based upon claimed departures from accepted standards of safety. See id. at 183.
The court stated that the undefined term “safety” is construed according to its
common meaning as “being secure from danger, harm, or loss.” Id. at 184. The
Williams court then cited with approval Chief Justice Jefferson’s concurring and
dissenting opinion in Diversicare for the proposition that “safety” means
“protection from danger” and that the “‘specific source of that danger . . . is
without limitation.’” Id. at 185 (quoting Diversicare Gen. Partners, Inc. v. Rubio,
185 S.W.3d 842, 860–61 (Tex. 2005) (Jefferson, C.J., concurring and dissenting)).
The high court also cited Chief Justice Jefferson’s concurring and dissenting


                                           7
opinion in Marks for the proposition that this definition of “safety” could
encompass premises-liability claims. See id. at 186 (relying upon Marks v. St.
Luke’s Episcopal Hosp., 319 S.W.3d 658, 674 (Tex. 2010) (Jefferson, C.J.,
concurring and dissenting)).

      The dissenting justices in Williams pointed out that, in the expert report
required by section 74.351(a), there must be a fair summary of the expert’s
opinions regarding “the manner in which the care rendered by the physician or
health care provider failed to meet the standards, and the causal relationship
between that failure and the injury, harm, or damages claimed.” Tex. Civ. Prac. &
Rem. Code Ann. § 74.351(r)(6) (West 2014) (emphasis added). See Williams, 371
S.W.3d at 195–96 (Lehrmann, J., dissenting, joined by Medina and Willett, JJ.).
The dissenting justices also noted that, under section 74.303(e)(2), if a health care
liability claim is tried to a jury, the following instruction must be included in the
jury charge: “A finding of negligence may not be based solely on evidence of a bad
result to the claimant in question, but a bad result may be considered by you, along
with other evidence, in determining the issue of negligence. You are the sole
judges of the weight, if any, to be given to this kind of evidence.” Tex. Civ. Prac.
& Rem. Code Ann. § 74.303(e)(2) (West 2014) (emphasis added). See Williams,
371 S.W.3d at 196 (Lehrmann, J., dissenting). The Williams court determined that
the dissenting justices’ arguments regarding these and other parts of the Medical
Liability Act did not change the court’s analysis. See Williams, 371 S.W.3d at
189–91.

      We conclude that the Williams court’s statements regarding claims based
upon alleged departures from accepted safety standards are judicial dicta that bind
this court. See Garza, 331 S.W.3d at 48, n.4. Under these judicial dicta, health
care liability claims based upon alleged departures from accepted safety standards

                                         8
must involve an alleged departure from standards for protection from danger,
harm, or loss, but need not involve an alleged departure from standards that
involve health care or are directly or indirectly related to health care.         See
Williams, 371 S.W.3d at 183–86.

      Two months after the Supreme Court of Texas decided the Williams case, it
addressed the legal standard for determining whether claims against a medical or
health care provider for the intentional tort of assault are health care liability
claims.   See Loaisiga v. Cerda, 379 S.W.3d 248, 254–57 (Tex. 2012).              The
Loaisiga court concluded that there is a presumption that a claim is a health care
liability claim if it is against a physician or health care provider and is based on
facts implicating the defendant’s conduct during the course of a patient’s care,
treatment, or confinement. See id. at 256. The high court stated that it “fail[ed] to
see how the Legislature could have intended the requirement of an expert report to
apply under circumstances where the conduct of which a plaintiff complains is
wholly and conclusively inconsistent with, and thus separable from, the rendition
of ‘medical care, or health care, or safety or professional or administrative services
directly related to health care’ even though the conduct occurred in a health care
context.” Id. at 257. The Loaisiga court held that a claim against a medical or
health care provider for assault is not a health care liability claim if the record
conclusively shows that “(1) there is no complaint about any act of the provider
related to medical or health care services other than the alleged offensive contact,
(2) the alleged offensive contact was not pursuant to actual or implied consent by
the plaintiff, and (3) the only possible relationship between the alleged offensive
contact and the rendition of medical services or health care was the setting in
which the act took place.” Id. The Loaisiga court did not cite or refer to the
Williams decision in its opinion. See id. at 252–63.


                                          9
      One year later, the Supreme Court of Texas reviewed a case with facts
similar to the Williams case. See Psychiatric Solutions, Inc. v. Palit, No. 12-0388,
—S.W.3d—,—, 2013 WL 4493118, at *2 (Tex. Aug. 23, 2013). In doing so, the
Psychiatric Solutions court reaffirmed Williams, including the Williams court’s
analysis of claims based upon alleged departures from accepted safety standards.
See id. at *1–3. The high court did so despite a concurring opinion from a justice
who joined the court after Williams was decided, in which the concurring justice
disagreed with the Williams court’s analysis of claims based upon alleged
departures from accepted safety standards. See id. at *3–7 (Boyd, J, concurring).

      In Ross v. St. Luke’s Episcopal Hospital, this court applied the judicial dicta
in Williams regarding claims based upon alleged departures from accepted safety
standards, holding that a slip-and-fall claim by a hospital visitor against the
hospital was a health care liability claim. See No. 14-12-00885-CV, 2013 WL
1136613, at *1–2 (Tex. App.—Houston [14th Dist.] Mar. 19, 2013, pet. filed)
(mem. op.). This court held that, under Williams, a claim based upon an alleged
departure from accepted standards of safety, broadly defined, may constitute a
health care liability claim, even if no patient-physician relationship is involved and
the allegedly negligent conduct does not relate to health care. See id.

      In CHCA Bayshore, L.P. v. Salazar, this court applied the Williams and Ross
predecents and concluded that a negligence claim by an employee against her
health-care-provider employer was a health care liability claim because it was
based upon alleged departures from accepted safety standards. See No. 14-12-
00928-CV, 2013 WL 1907888, at *1–5 (Tex. App.—Houston [14th Dist.] May 7,
2013, pet. denied) (mem. op.). In CHCA Bayshore, the employee asserted a
negligence claim based on personal injuries she allegedly sustained while
attempting to maneuver a patient. See id. at *1. The employee alleged that the

                                         10
employer was negligent (1) in failing to provide proper equipment or training for
her job, (2) in failing to provide adequate assistance or supervision to her in
performing the tasks she was assigned to perform, and (3) in failing to provide her
a safe place to work. See id.

       Four sister courts of appeals have construed the Williams judicial dicta more
narrowly in holding that various negligence claims are not health care liability
claims. See Baylor Univ. Medical Center v. Lawton, —S.W.3d—,—, No. 05-13-
00188-CV, 2013 WL 6163859, at *1–4 (Tex. App.—Dallas Nov. 25, 2013, pet.
filed) (holding that nurse’s claim against hospital-employer for workplace injuries
allegedly sustained when raw sewage began to back-up into showers and sinks at
the hospital was not a health care liability claim because the gravamen of her claim
was unrelated to the provision of health care);3 Christus St. Elizabeth Hosp. v.
Guillory, —S.W.3d—,—, No. 09-12-00490-CV, 2013 WL 6019523, at *1–3 (Tex.
App.—Beaumont Nov. 14, 2013, pet. filed) (holding that negligence claim by
hospital visitor for injuries allegedly sustained when she slipped and fell on water
in hospital hallway was not a health care liability claim because there was no nexus
between the plaintiff’s injury and the alleged violation of an accepted standard of
health care); Doctors Hosp. at Renaissance, Ltd. v. Mejia, No. 13-12-00602-CV,
2013 WL 4859592, at *1–4 (Tex. App.—Corpus Christi Aug. 1, 2013, pet. filed)
(holding that negligence claim by hospital visitor for injuries allegedly sustained
when she slipped and fell on hospital walkway was not a health care liability claim
because there was no indirect relationship between this claim and health care,
which the Mejia court held was required under Williams); Good Shepherd Med.

3
  The Fifth Court of Appeals, in Sherman v. Healthsouth Specialty Hospital, Inc., also applied
the judicial dicta from Williams, utilizing a different analysis that that used in Lawton. Compare
Baylor Univ. Medical Center v. Lawton, —S.W.3d—,—, No. 05-13-00188-CV, 2013 WL
6163859, at *1–4 (Tex. App.—Dallas Nov. 25, 2013, pet. filed), with Sherman v. Healthsouth
Specialty Hospital, Inc., 397 S.W.3d 869, 872–75 (Tex. App.—Dallas 2013, pet. denied).

                                               11
Ctr.-Linden, Inc. v. Twilley, —S.W.3d—,—, No. 06-12-00098-CV, 2013 WL
772136, at *1–6 (Tex. App.—Texarkana Mar. 1, 2013, pet. denied) (holding that
negligence claims by hospital employee against hospital based upon two on-the-
job falls were not health care liability claims because there was no indirect
relationship between this claim and health care, which the Twilley court held was
required under Williams). But see East Texas Med. Center Regional Health Care
Sys. v. Reddic, —S.W.3d—,—, No. 12-13-00107-CV, 2013 WL 6252702, at *1–4
(Tex. App.—Tyler Dec. 4, 2013, no pet. h.) (holding that negligence claim by
hospital visitor for injuries allegedly sustained when she fell on a mat saturated
with water in the hospital’s lobby was a health care liability claim).

      On appeal, Galvan relies upon the Twilley case. See Twilley, 2013 WL
772136, at *1–6. Galvan and the Twilley court suggest that the Williams court
required that claims based upon alleged departures from accepted safety standards
have an indirect relationship to health care for the claims to be health care liability
claims. See id. at *3–5. Presuming for the sake of argument that the claimant’s
claims in Williams had such an indirect relationship and that Galvan’s claims do
not, this case would not fall within the Williams court’s holding. But the main
issue in today’s case is not the scope of the Williams court’s holding but the
guidance the Williams court provided in judicial dicta regarding claims based upon
alleged departures from accepted safety standards. In those judicial dicta, the
Williams court did not state that such claims must have an indirect relationship to
health care for the claims to be health care liability claims. See Williams, 371
S.W.3d at 183–86. On the contrary, under these judicial dicta, health care liability
claims based upon alleged departures from accepted safety standards must involve
an alleged departure from standards for protection from danger, harm, or loss, but
need not involve an alleged departure from standards that involve health care or are


                                          12
directly or indirectly related to health care. See id.; Ross, 2013 WL 1136613, at
*1–2.

        Galvan and the Twilley court also assert that a failure to require that claims
based upon alleged departures from accepted safety standards have an indirect
relationship to health care would render meaningless the following language from
the Williams opinion: “In seeking to distinguish ordinary negligence claims from
[health care liability claims], the heart of these cases lies in the nature of the acts or
omissions causing claimants’ injuries and whether the events are within the ambit
of the legislated scope of the [Texas Medical Liability Act].” Williams, 371
S.W.3d at 176. See also Twilley, 2013 WL 772136, at *5 (making this assertion).
Galvan argues that, if every claim against a health care provider based upon an
alleged departure from accepted safety standards were a health care liability claim,
there would be no need to analyze the nature of the acts or omissions which
allegedly caused the claimant’s injuries. See Twilley, 2013 WL 772136, at *5.
But, the Williams court stated that the heart of the determination of whether a
negligence claim is a health care liability claim lies in examining the nature of the
alleged acts or omissions to determine whether the claim is within the scope of the
statutory definition of a health care liability claim. See Williams, 371 S.W.3d at
176. Thus, the Williams court instructs that courts must examine the nature of the
alleged acts or omissions to determine whether the claim concerns (1) treatment,
(2) lack of treatment, (3) a departure from accepted standards of medical care,4 (4)

4
  “Medical care” means “any act defined as practicing medicine under Section 151.002, Occupations
Code, performed or furnished, or which should have been performed, by one licensed to practice
medicine in this state for, to, or on behalf of a patient during the patient’s care, treatment, or
confinement.” Tex. Civ. Prac. & Rem. Code Ann. § 74.001 (a)(19) (West 2014). Under section
151.002 of the Occupations Code, “practicing medicine” is defined as “the diagnosis, treatment, or offer
to treat a mental or physical disease or disorder or a physical deformity or injury by any system or
method, or the attempt to effect cures of those conditions, by a person who: (A) publicly professes to be a
physician or surgeon; or (B) directly or indirectly charges money or other compensation for those
services.” Tex. Occ. Code Ann. § 151.002 (a)(13) (West Supp. 2014).
                                                    13
a departure from accepted standards of health care,5 (5) a departure from accepted
standards of safety, or (6) a departure from accepted standards of professional or
administrative services directly related to health care. See id. at 176–86. When
there is an issue as to whether a claim is a health care liability claim, the foregoing
inquiry is still necessary, even if health care liability claims based upon alleged
departures from accepted safety standards need not be directly or indirectly related
to health care. See id.

       Galvan and the Twilley court also assert that a broad reading of the Williams
court’s judicial dicta would be inconsistent with the emphasized sentences in the
following excerpt from the high court’s Loaisiga opinion:

       The breadth of the statute’s text essentially creates a presumption that
       a claim is a [health care liability claim] if it is against a physician or
       health care provider and is based on facts implicating the defendant’s
       conduct during the course of a patient’s care, treatment, or
       confinement. But the presumption is necessarily rebuttable. In some
       instances the only possible relationship between the conduct
       underlying a claim and the rendition of medical services or healthcare
       will be the healthcare setting ( i.e., the physical location of the
       conduct in a health care facility), the defendant’s status as a doctor or
       health care provider, or both.
       ...
       However, we fail to see how the Legislature could have intended the
       requirement of an expert report to apply under circumstances where
       the conduct of which a plaintiff complains is wholly and conclusively
       inconsistent with, and thus separable from, the rendition of “medical
       care, or health care, or safety or professional or administrative
       services directly related to health care” even though the conduct
       occurred in a health care context.

5
  “Health care” is defined as “any act or treatment performed or furnished, or that should have
been performed or furnished, by any health care provider for, to, or on behalf of a patient during
the patient’s medical care, treatment, or confinement.” Tex. Civ. Prac. & Rem. Code Ann. §
74.001(a)(10).

                                               14
Loaisiga, 379 S.W.3d at 256–57 (citations omitted) (emphasis added). The first
emphasized sentence addressed fact patterns in which there is a rebuttal of the
presumption applicable to claims against a physician or health care provider based
upon facts implicating the defendant’s conduct during the course of a patient’s
care, treatment, or confinement. This presumption does not apply to all potential
health care liability claims, only to those that implicate the defendant’s conduct
during the course of a patient’s care, treatment, or confinement. See id.

      In the second emphasized sentence, the Loaisiga court indicates that a claim
is not a health care liability claim if the conduct of which the plaintiff complains is
conclusively inconsistent with, and thus separable from, the rendition of “medical
care, or health care, or safety or professional or administrative services directly
related to health care.” Id. at 257. The high court effectively states that a claim is
not a health care liability claim if, as a matter of law, the claim does not concern
(1) treatment, (2) lack of treatment, (3) a departure from accepted standards of
medical care, (4) a departure from accepted standards of health care, (5) a
departure from accepted standards of safety, or (6) a departure from accepted
standards of professional or administrative services directly related to health care.
See id. This statement is consistent with Williams and this court’s interpretation of
the judicial dicta in Williams.     See Williams, 371 S.W.3d at 179–80; CHCA
Bayshore, 2013 WL 1907888, at *1–5; Ross, 2013 WL 1136613, at *1–2.

      The Loaisiga court mentioned safety in passing, but it did not specifically
address the scope of the statutory definition regarding claims based upon alleged
departures from accepted safety standards, a topic it had addressed two months
earlier in Williams. See Loaisiga, 379 S.W.3d at 254–58. The high court did not
purport to abrogate in any way its recent opinion in Williams. See id. Even
presuming for the sake of argument that the Loaisiga court impliedly undermined

                                          15
the judicial dicta in Williams, the high court subsequently reaffirmed Williams in
the Palit case. See Palit, 2013 WL 4493118, at *2.

       This court already has interpreted the judicial dicta in Williams more broadly
than the Twilley court and three other courts of appeals, and we are bound by these
prior panel opinions.6 See Glassman v. Goodfriend, 347 S.W.3d 772, 781–82 &
n.8 (Tex. App.—Houston [14th Dist.] 2011, pet. denied) (en banc); CHCA
Bayshore, 2013 WL 1907888, at *1–5; Ross, 2013 WL 1136613, at *1–2. Of
course, we also are bound by the Supreme Court of Texas’s decisions in Williams
and Palit. See Lubbock County, Texas v. Trammel’s Lubbock Bail Bonds, 80
S.W.2d 580, 585 (Tex. 2002); Thomas v. Torrez, 362 S.W.3d 669, 679 (Tex.
App.—Houston [14th Dist.] 2011, pet. dism’d); Garza, 331 S.W.3d at 48, n.4.
Under this binding precedent, Galvan’s slip-and-fall claim is a claim based upon an
alleged departure from accepted standards of safety and is a health care liability
claim. See Palit, 2013 WL 4493118, at *1–2; Williams, 371 S.W.3d at 183–86;
CHCA Bayshore, 2013 WL 1907888, at *1–5; Ross, 2013 WL 1136613, at *1–2.

B.     Does section 74.351(a)’s expert-report requirement apply if the claim is
       a health care liability claim?
       Galvan makes an alternative argument that, even if her claim is a health care
liability claim, she was not required to serve an expert report under section
74.351(a). Galvan cites no cases in which a court holds that a claimant in a health


6
  Galvan argues that Ross is not on point because the plaintiff in Ross did not “attempt to remove
her claim from the Texas Supreme Court’s construction of the [requisites] of the Act: A claimant
(plaintiff), a defendant health care provider, and a harm or loss (safety).” Ross, 2013 WL
1136613, at *2. But, in Ross this court interpreted and applied the judicial dicta from Williams
and concluded that a claim substantially similar to Galvan’s claim was a health care liability
claim under Williams. See id. at *1–2. The Ross precedent is on point, even though the plaintiff
in Ross did not attempt to characterize her claims as a claim outside the broad scope of the
Williams judicial dicta. See id.


                                               16
care liability claim need not serve an expert report under section 74.351(a). Under
the unambiguous language of that statute, every claimant in a health care liability
claim must comply with section 74.351(a)’s expert-report requirement.                     See
Stockton v. Offenbach, 336 S.W.3d 610, 614–15 (Tex. 2011).

       In arguing to the contrary, Galvan cites a sentence from the Loaisiga
opinion. See Loaisiga, 379 S.W.3d at 257 (stating that the high court failed “to see
how the Legislature could have intended the requirement of an expert report to
apply [under certain circumstances]”). As mentioned above, we construe this
statement not to mean that the expert-report requirement does not apply to certain
health care liability claims, but rather as a statement regarding the scope of the
statutory definition of a health care liability claim. See id.

       Galvan also asserts that to require her to comply with the expert-report
requirement would be an exercise in futility based upon several parts of the
Medical Liability Act that arguably make it difficult or impossible for a plaintiff
such as Galvan to comply with the expert-report requirements. But, the Williams
court rejected similar arguments made by the dissenting justices in Williams, and
this court must apply the judicial dicta from Williams. See Williams, 371 S.W.3d
at 189–91.

       Galvan’s claim is subject to section 74.351(a)’s expert-report requirements.
See Tex. Civ. Prac. & Rem. Code Ann. § 74.351(a); Stockton, 336 S.W.3d at 614–
15. Under section 74.351, in a health care liability claim, a claimant,7 within the
time constraints prescribed in this statute, must serve on each party one or more
expert reports as defined in the statute. See Tex. Civ. Prac. & Rem. Code Ann. §
74.351; Stockton, 336 S.W.3d at 614–15. Galvan did not serve any document on

7
 Because she seeks recovery of damages in a health care liability claim, Galvan is a claimant.
See Tex. Civ. Prac. & Rem. Code Ann. § 74.001(a)(2).

                                             17
the Hospital in an attempt to comply with section 74.351(a)’s expert-report
requirements. Therefore, the trial court erred by denying the Hospital’s motion
and by failing to dismiss Galvan’s claim with prejudice and award the Hospital
reasonable attorney’s fees and court costs incurred by the Hospital. See Tex. Civ.
Prac. & Rem. Code Ann. § 74.351(b); Hernandez v. Ebrom, 289 S.W.3d 316, 318
(Tex. 2009) (“If a timely and sufficient report is not served, the trial court must
award the provider its attorney’s fees and costs and dismiss the case with
prejudice”); CHCA Bayshore, 2013 WL 1907888, at *3.

                                     III. CONCLUSION

      Under binding precedent from the Supreme Court of Texas and from this
court, Galvan’s slip-and-fall claim is a claim based upon an alleged departure from
accepted standards of safety and is a health care liability claim. Therefore, Galvan
was required to comply with section 74.351(a)’s expert-report requirements.
Because she failed to make any attempt to do so, the trial court erred in denying the
Hospital’s motion to dismiss. Accordingly, we sustain the Hospital’s three issues,
reverse the trial court’s order, and remand with instructions to the trial court (1) to
dismiss Galvan’s claim with prejudice under section 74.351(b), (2) to conduct
further proceedings to determine the amount of reasonable attorney’s fees that
should be awarded to the Hospital under this statute, and (3) to award the Hospital
reasonable attorney’s fees and court costs incurred by the Hospital.




                                        /s/    Kem Thompson Frost
                                               Chief Justice

Panel consists of Chief Justice Frost and Justices Boyce and Busby. (Boyce, J.,
concurring).


                                          18